Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference Juhl (2018/0186248) discloses “a connection module for an electrical energy storage device of a motor vehicle includes a first connection element and a second connection element for connecting to the electrical energy storage device and to a traction network. The connection module includes busbars which connect the first connection element and the second connection element to one another. The connection module further includes a primary current measurement element and a secondary current measurement element, wherein the secondary current measurement element operates contactless”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a resistor housed within the contactor enclosure or housed within a relay enclosure outside the contactor enclosure.

With respect to independent claim 13, the applicant argument is persuasive and the closest prior art reference Juhl (2018/0186248) discloses “a connection module for an electrical energy storage device of a motor vehicle includes a first connection element and a second connection element for connecting to the electrical energy storage device and to a traction network. The connection module includes busbars which connect the first connection element and the second connection element to one another. The connection module further includes a primary current measurement element and a secondary current measurement element, wherein the secondary current measurement element operates contactless”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a plurality of contactor contacts disposed within the contactor enclosure; a contactor electromagnet disposed within the contactor enclosure; a solid state power relay disposed within the contactor enclosure;

With respect to independent claim 15, the applicant argument is persuasive and the closest prior art reference Juhl (2018/0186248) discloses “a connection module for an electrical energy storage device of a motor vehicle includes a first connection element and a second connection element for connecting to the electrical energy storage device and to a traction network. The connection module includes busbars which connect the first connection element and the second connection element to one another. The connection module further includes a primary current measurement element and a secondary current measurement element, wherein the secondary current measurement element operates contactless”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, within the contactor enclosure, regulating the flow of electric current using a resistor; within the contactor enclosure, communicating the flow of electric current through a plurality of contactor contacts; and distributing the flow of electric current that has passed through the plurality of contactor contacts within the contactor enclosure to a load that is outside the contactor enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836